Citation Nr: 1522491	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for loss of teeth for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008, the RO denied entitlement to total disability based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement in February 2009 and the RO issued a statement of the case in December 2009.  However, the Veteran did not perfect an appeal.  Thus, this issue is not in appellate status.

Certain dental conditions are not considered disabling by VA and may be service connected solely for the purpose of securing VA dental examination or outpatient dental treatment under the provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. §§ 3.381(a), 4.150.  In his December 2009 notice of disagreement, the Veteran indicated that he understood that his claimed dental conditions were not subject to service connection for compensation purposes.  He specifically indicated that he was contesting a denial of continued dental care.  Given that the RO's 2009 decision and the December 2011 statement of the case specifically indicate that the Veteran's dental conditions were not considered disabling for compensation purposes, it is clear that the RO has developed for the Board's review only the question of entitlement to compensation.  The Veteran's claim of service connection for loss of teeth and root deterioration (see May 2015 Appellant's Brief) for the purpose of receiving VA outpatient dental treatment has not yet been developed for appellate review.  The RO indicated, in an August 2009 letter to the Veteran that it was referring the claim of eligibility for treatment to a VA medical facility.  Because it is not clear what happened following that referral, this question is referred to the agency of original jurisdiction (AOJ) for any additional appropriate action.  



FINDINGS OF FACT

1.  By a July 2007 rating decision, the RO denied the Veteran's claim of service connection for loss of teeth for compensation purposes.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's last final July 2007 decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A July 2007 rating decision that denied service connection for loss of teeth for compensation purposes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  Evidence received since the July 2007 decision is not new and material; the claim for service connection for compensation purposes is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.381, 4.150, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent letters in August 2009 that provided information as to what evidence was required to substantiate his claim of service connection for loss of teeth for compensation purposes.  The letters notified the Veteran that the claim had been previously denied in 2007 and instructed him as to the basis of the prior denial and what was required to reopen the claim, as well as what was required to prevail on the underlying service connection claim.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  In this case, the issue turns on whether the Veteran has a cognizable disability for compensation purposes.  Even the Veteran has indicated in his December 2009 notice of disagreement that he recognized that his condition was not one for which compensation may be paid.  Consequently, there is no requirement to undertake any further evidentiary development in this case.  


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2014).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2014).

In this case, the Veteran's claim was previously denied in 2007.  The question turns on whether the Veteran has a condition that may be considered for compensation purposes (i.e., loss of teeth due to loss of substance of body of maxilla, but only if such bone loss is due to trauma (or another service-connected disability)).  Receipt of new and material evidence is required to reopen the previously denied claim, which evidence must raise a reasonable possibility of substantiating the underlying claim of service connection.  38 C.F.R. § 3.156.  In other words, given the particulars of this case, evidence showing that the loss of teeth qualifies under the regulations cited above as a condition for which compensation may be paid would be required to reopen.

Service dental records dated in January 2001 show that there were open margins on teeth #9 and 10.  In February 2006, an abfraction on tooth #9 was noted; the dentist recommended endodontic therapy.  In March 2006, the Veteran was diagnosed with necrotic pulp on tooth #9, chronic periradicular periodontitis with symptoms, and apical root resorption; a history of trauma was noted at that time.  An April 2006 consultation request notes that tooth #9 was necrotic secondary to trauma and apical root absorption.  In May 2006, the Veteran underwent a root canal and had a crown put on tooth #9.

Service and civilian dental records dated in August 2006 establish that the Veteran fell on his face while playing football.  Tooth #8 was fractured and tooth #9 was mobile.  The Veteran underwent a root canal on tooth #8 and had a new crown put on tooth #9.  It was determined that tooth #10 did not need a crown.

A May 2007 DD Form 2697 (Report of Medical Assessment) and the accompanying medical history report contain no mention of the Veteran's teeth.  It was noted that the Veteran's dental classification was II.

A post-service VA dental record dated in April 2009 shows that the Veteran reported intermittent swelling of the gum around tooth #9; the dentist noted grade 2 mobility and some peri-radicular lucency.  In July 2009, it was noted that tooth #9 had a failing vertically cracked root canal.  In September 2009, tooth #9 was extracted.  The Veteran underwent surgical implant in December 2009.

Following the 2007 denial, evidence has been received showing continuing treatment, but none that suggests that the loss of teeth was due to loss of substance of the body of the maxilla or mandible that was not caused by periodontal disease.  38 C.F.R. § 4.150.  Consequently, it may not be said that any of the newly received evidence is new and material.  It does not raise a reasonable possibility of substantiating the underlying service connection claim.



ORDER

The application to reopen a claim of service connection for loss of teeth for compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


